617 N.W.2d 325 (2000)
463 Mich. 890
Alphonso C. WILSON, Plaintiff-Appellant,
v.
Jim H. BRIDGES, Jr. and Chrysler Transport, Inc., Defendants-Appellees.
Docket No. 116645, COA No. 207735.
Supreme Court of Michigan.
October 10, 2000.
On order of the Court, the application for leave to appeal from the March 17, 2000 decision of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
MARILYN J. KELLY, J., would grant leave to appeal.